Opinion issued November
4, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00892-CV
———————————
In
re JIMMY BRIGGS, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relator, Jimmy Briggs, has filed a petition
for writ of mandamus.  See Tex.
Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App.
P. 52.  Relator requests this Court to
vacate the trial court’s order sustaining the district clerk’s contest to his
declaration of inability to pay costs and to allow him to proceed in the trial
court “without prepayment of fees.”[1]  
          We deny
relator’s petition for writ of mandamus. 

PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




[1]           The
respondent is The Honorable Doug Warne, Presiding Judge of the 311th Judicial
District Court of Harris County.  The
underlying suit is Jimmy Briggs v. Mary
Briggs, No. 2010–53123 (311th Dist. Court, Harris County, Tex.).